                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF ALABAMA


IN RE:                                                                             CASE NO. 18-02672-HAC-13
     Darrin Williams
     Zandra Valandra Williams



                 CHANGE OF PAYEE ADDRESS FILED BY CHAPTER 13 TRUSTEE


The Chapter 13 Trustee has received a change of payee address on behalf of the creditor in this case.

The previous address on Trustee claim #3 & #10003, ECF Claim #6 per the Trustee's records was:


                        ONEMAIN FINANCIAL, INC.
                        P.O. BOX 70912
                        CHARLOTTE, NC 28272-0912


Pursuant to the attached document, the new address for payments on the claim is:

                        OneMain Financial Group LLC
                        P. O. Box 3251
                        Evansville, IN 47731-3251




Dated this 7th day of January, 2020.                              /s/ Daniel B. O'Brien
                                                                  Daniel B. O'Brien
                                                                  CHAPTER 13 TRUSTEE




      Case 18-02672         Doc 81     Filed 01/07/20 Entered 01/07/20 16:56:38                Desc Main
                                          Document Page 1 of 1
